 In the Matter ofARMOUR ANDCOMPANYandUNITED PACKINGIIOUSEWORKERSofAMERICA,LOCAL49-A, CIOCause No. O-R-4392.Decided March 16, 1944Mr. Peter F. Curran,of New York City, for the Company.Mr. Ray Hobbs,of New York City, for the Union.Mr. William Strong,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Packinghouse Workers ofAmerica, Local 49-A, CIO, herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Armour and Company, North Bergen, New Jersey,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Jack Davis,Trial Examiner. Said hearing was held at New York City on Febru-ary 17, 1944.The Company and the Union appeared and participated.All parties were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are .hereby affirmed.All parties were afforded an opportunity to file briefs with theBoard.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.TILE BUSINESS OF TIIE COMPANYThe Company, an Illinois corporation, is engaged in the generalpackinghouse business, and in the manufacture of soap and auxiliaryproducts in numerous States.We are here concerned with the Com-pany's North Bergen, New Jersey, plant, where the Company manu-factures soap and auxiliary products.During its 1943 fiscal year, the55 N. 7. R. B, No. 100.537 538DECISIONS OF NATIONALLABOR RELATIONS BOARDCompany purchased for its North Bergen plant about 59,000,000pounds of raw materials, of which 90 percent originated outside theState of New Jersey, and manufactured an equal quantity of finishedproducts, of which 85 percent was shipped to points outside that State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Packinghouse Workers of America, Local 49-A, affiliatedwith the Congress of Industrial Organizations. is a labor organizationadmitting to membership employees of the Company.III.THEQUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of the Company's em-ployees until the Union has been certified by the Board in an appro-priate unit.A statement of the Trial Examiner, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.,We find that a question affecting commerce has arisen concerningthe representative of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit composed of all watchmen, guards, and"box-pullers" at the North Bergen plant, exclusive of all production,maintenance, clerical, and supervisory employees.The Company as-serts thatsuch aunit is inappropriate because the watchmen, guards,and "box-pullers," all of whom are classified by the Company as,and perform the duties of watchmen, are management representativesand are not "employees" within the meaning of the Act.'We findno merit in these contentions.We have heretofore held that guardsand watchmen are "employees" within the meaning of the Act andare not to be denied the right to collective bargaining.3Nothing inthe record before us calls for any deviation from our conclusions inthat respect.IThe Trial Examiner reported that the Union submitted six membership application cardsfive of which bore apparently genuine original signatures of persons apppearing on theCompany's pay roll as of February 16, 1943, which contained the names of nine employeesIn the alleged appropriate unit.'These watchmen were previously militarized but are not at the present time.3 SeeMatter of Phelps Dodge Copper Products Corp,41 N L R B. 973;Matter of DravaCorporation,52 N. L It. B. 322;Matter of Pacific Pump Works,54 N. L R B. 1458. ARMOUR AND COMPANY539We find that all watchmen, guards, and "box-pullers" at the NorthBergen, New Jersey, plant of the Company, excluding all production,maintenance, and clerical employees, and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act 4V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the Naf Tonal Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Armour and Com-pany, North Bergen, New Jersey, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Second Region, acting in this matter asagent for the National Labor Relations Board and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byUnited Packinghouse Workers of America, Local 49-A, affiliated withthe Congress of Industrial Organizations, for the purposes of collectivebargaining.'We have found heretofore that all production and maintenance employees of the Com-pany excluding all supervisory and clerical employees,truck drivers,watchmen,specialguards, laboratory employees,tine-study men and timekeepers,constitute a unit appro-priate for the purposes of collective bargainingMatter of A,nioar and Company of Dela-ware, 47N. L.R. B. 1285.